DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending, of which claims 1, 14 and 15 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Claim Objections
Claim 1 is objected to because of the following informalities:  the first limitation recites “accepting a lumped element”, it seems this statement would more accurately be described as ‘inputting’, ‘receiving’ or ‘accessing’.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1:
With respect to claims 1, 14 and 15, applying step 1, the preamble of independent claims 1, 14 and 15, claims a method, a medium, and a data processing system as such these claims fall within the statutory categories of a process, product and machine respectively.
Step 2A, prong one:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method for determining a configuration of one or more thermal transfer elements of a thermal system, the method comprising: 
accepting a lumped element representation of the thermal system, the representation including a plurality of parameters characterizing one or more thermal transfer elements and the configuration of the system; 
optimizing values of the parameters characterizing the one or more thermal transfer elements (mental process - observation, evaluation, judgment, opinion), including repeating for each of the thermal transfer elements, using the values of parameters characterizing said element to access stored data characterizing a canonical configuration corresponding to the thermal transfer element, and transforming the accessed data characterization to represent characteristics of the thermal transfer element of the thermal system (mathematical concepts - data conversion – MPEP 2106.04(a)(2)(1)(A)(ii)); 
using the transformed data and the lumped element representation to determine fluid and heat flow characteristics of the lumped representation of the thermal system (mental process - observation, evaluation, judgment, opinion); and 
updating values of the parameters characterizing the one or more thermal transfer elements.
The limitation of "optimizing values of the parameters characterizing the one or more thermal transfer elements" is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine if a criteria has been met and thus is optimized. 
The limitation “transforming the accessed data characterization to represent characteristics of the thermal transfer element of the thermal system” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally with the use of pen and paper perform some "transforming the accessed data characterization to represent characteristics" on the data.
The limitation “using the transformed data and the lumped element representation to determine fluid and heat flow characteristics of the lumped representation of the thermal system” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable 
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: A method for determining a configuration of one or more thermal transfer elements of a thermal system, the method comprising (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)):
accepting a lumped element representation of the thermal system, the representation including a plurality of parameters characterizing one or more thermal transfer elements and the configuration of the system (insignificant extra-solution activity - mere data gathering
MPEP 2106.05(g)), 
repeating for each of the thermal transfer elements, using the values of parameters characterizing said element to access stored data characterizing a canonical configuration corresponding to the thermal transfer element (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
updating values of the parameters characterizing the one or more thermal transfer elements (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)). 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to thermal analysis, but there are no particular physical elements or steps 
Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are considered directed towards field of use and insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements "accepting a lumped element representation" and "access stored data characterizing a canonical configuration"; “updating values of the parameters” are well understood, routine, and conventional. MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “computing and storing data characterization of a plurality of canonical configurations of thermal transfer elements.” This is further directed towards the insignificant extra-solution activity of acquiring thermal data for the abstract idea process.
Claim 3 recites “wherein the thermal system comprises electronic circuitry and the thermal transfer elements comprise heat sinks.” This is general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claim 4 recites “wherein the values of the parameters characterizing the thermal transfer elements comprise dimensional values of said elements.” This is insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g).
Claim 5. The method of claim 1 wherein the values of the parameters characterizing the thermal transfer elements comprise thermophysical values of said elements. This is insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g).
Claim 6 recites “wherein the canonical configurations are specified by dimensionless quantities.” This is insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g).
Claim 7 recites “wherein transforming the data characterization of the canonical configuration includes using a relationship between dimensionless quantities specifying the canonical configuration and dimensional values characterizing the thermal element of the 
Claim 8 recites “wherein the lumped element representation comprises a flow network model.” This is general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claim 9 recites “wherein computing the data characterization of a canonical configuration of a thermal transfer element comprises applying a computational fluid dynamics procedure.” This is general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h).
Claim 10 recites “wherein optimizing the values of the parameters comprises applying an iterative optimization procedure.” This is a further abstract idea of optimizing by mentally deciding if a criteria is met. 
Claim 11 recites “wherein updating the values of the parameters comprises selecting values to improve a utility of the thermal system configured according to the values.” This is a further abstract idea of optimizing by mentally making a selection or choice. 
Claim 12 recites “wherein optimizing the values comprises optimizing a utility of the thermal system.” This is general field of use of the abstract idea. 
Claim 13 recites “wherein the utility represents at least one of an input temperature of a cooling fluid, a temperature of a device cooled by the thermal transfer elements, and a weight of the thermal transfer elements.” This is insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g) explaining what type of data is used.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tom Kowalski and Amir Radmehr, “Thermal Analysis of an Electronics Enclosure: Coupling Flow Network Modeling (FNM) and Computational Fluid Dynamics (CFD),” IEEE Semi-Therm Symposium, pp. 60-67 (2000). 
Claim 1. Kowalski discloses A method for determining a configuration of one or more thermal transfer elements of a thermal system (Kowalski, Abstract “The objective of the present study is to perform thermal analysis for the design of a complex electronic cabinet used as a high speed internet subscriber device. The novelty of the paper lies in the approach used for analysis of the flow distribution in the system of interest. It utilizes Flow Network Modeling (FNM) and Computational Fluid Dynamics (CFD) in a complementary and interactive manner for quick and accurate thermal analysis of the entire system.”), the method comprising: 
accepting a lumped element representation of the thermal system, the representation including a plurality of parameters characterizing one or more thermal transfer elements and the configuration of the system (Kowalski, p. 61 column 2 paragraph 4 “Flow network analysis (i.e., lumped element) considers the interaction of the various flow impedances and the fans to determine the total induced flow and its distribution in all components through various parts of the system.”; p. 62 column 2 paragraph 2 “The technique of Flow Network Modeling is used for the prediction of the flow distribution throughout the system. This technique involves a graphical representation of the paths followed by the fluid as it moves through the system. The various components (fans, screens, filters etc.) and flow paths (e.g. ducts) in the network are represented using overall characteristics that specify the variation of pressure drop and rate of heat transfer in the component with the flow rate through it.”); 
optimizing values of the parameters characterizing the one or more thermal transfer elements, including repeating for each of the thermal transfer elements (p. 63, column 1 paragraph 2 “the modular nature of the network representation, effect of changes to the system such as a different placement of the fans or incorporation of a more open screen at the exit are readily carried out for efficient optimization of the thermal performance of the system” As different elements are analyzed for optimization the process repeats to compare results and find an optimal solution.), 
using the values of parameters characterizing said element to access stored data characterizing a canonical configuration corresponding to the thermal transfer element (Kowalski, p. 61 column 2 paragraph 3 “In the present study, for a more accurate characterization of the flow behavior of the individual passages, CFD analysis is used. The result and transforming the accessed data characterization to represent characteristics of the thermal transfer element of the thermal system (Kowalski; p. 62 column 2 paragraph 3 “The flow impedance of each card passage assembly (bottom taper, screen, and card passage), as determined in the CFD analysis, is represented using a flow resistance element.” The CFD data is transformed to a flow resistance element for use in the FNM.)
using the transformed data and the lumped element representation to determine fluid and heat flow characteristics of the lumped representation of the thermal system (Kowalski, p. 61 column 2 paragraph 4 “The flow characteristics of standard components such as screens, filters, and fans are available from handbooks or vendor data (i.e., lumped element representation for the FNM). This data, in combination with the impedance characteristics determined from the detailed CFD analysis (i.e. transformed data), are used to represent the cabinet. Flow network analysis considers the interaction of the various flow impedances and 
updating values of the parameters characterizing the one or more thermal transfer elements (Kowalski, Abstract “The analysis approach couples the power of CFD with the speed and flexibility of the FNM technique to enable accurate prediction of the flow distribution throughout the system in the most efficient manner. Further, the modularity of the proposed approach allows quick and scientific examination of the design changes such as use of different filters, screens, or fans and easy identification of performance-limiting components.” Any of the design changes are an update to the values of the parameters used in the thermal analysis.).

Claim 3. Kowalski discloses The method of claim 1 wherein the thermal system comprises electronic circuitry (Kowalski, Fig. 6 illustrating components on printed circuit board; p. 61 column 2 paragraph 1 “The four heat sinks mounted on PCB 3 create additional flow restriction. The PCBs generate approximately 24 Watts of power each, totaling 300 Watts for the system.”) and the thermal transfer elements comprise heat sinks (Kowalski, Fig. 6 illustrating heat sinks on the system under study; p. 61 column 2 paragraph 1 “The four heat sinks mounted on PCB 3 create additional flow restriction. The PCBs generate approximately 24 Watts of power each, totaling 300 Watts for the system.”).

wherein the values of the parameters characterizing the thermal transfer elements comprise dimensional values of said elements (Kowalski, p. 61 column 2 paragraph 3 “The cabinet is represented as a network of components through which the air flows as it moves through the system. The flow characteristics of standard components such as screens, filters, and fans are available from handbooks or vendor data.” Dimensions, voltages, thermal performance and a variety of parameters related to components are available from the handbooks and vendor data.).

Claim 5. Kowalski discloses The method of claim 1 wherein the values of the parameters characterizing the thermal transfer elements comprise thermophysical values of said elements (Kowalski, p. 61 column 2 paragraph 3 “The cabinet is represented as a network of components through which the air flows as it moves through the system. The flow characteristics of standard components such as screens, filters, and fans are available from handbooks or vendor data.” Dimensions, voltages, thermal performance and a variety of parameters related to components are available from the handbooks and vendor data.).

Claim 8. Kowalski discloses The method of claim 1 wherein the lumped element representation comprises a flow network model (Kowalski, Abstract “A flow network model of the entire system is then constructed by interconnecting the various components of the system in a manner that represents the paths followed by the air as it moves through the system. The CFD-based impedance characteristics in combination with the loss characteristics available from handbooks are ascribed to individual components in the network model. The FNM based 

Claim 12. The method of claim 1 wherein optimizing the values comprises optimizing a utility of the thermal system (Kowalski, p. 63, column 1 paragraph 2 “the modular nature of the network representation, effect of changes to the system such as a different placement of the fans or incorporation of a more open screen at the exit are readily carried out for efficient optimization of the thermal performance of the system” Optimizing for efficient thermal performance is a utility of the thermal system.).

Claim 13. The method of claim 12 wherein the utility represents at least one of an input temperature of a cooling fluid, a temperature of a device cooled by the thermal transfer elements, and a weight of the thermal transfer elements (Kowalski, p. 61 column 2 paragraph 3 “The cabinet is represented as a network of components through which the air flows as it moves through the system. The flow characteristics of standard components such as screens, filters, and fans are available from handbooks or vendor data.” Dimensions, voltages, thermal performance and a variety of parameters related to components are available from the handbooks and vendor data.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tom Kowalski and Amir Radmehr, “Thermal Analysis of an Electronics Enclosure: Coupling Flow Network Modeling (FNM) and Computational Fluid Dynamics (CFD),” IEEE Semi-Therm Symposium, pp. 60-67 (2000) in view of VanGilder et al., US Patent Application Publication No. 2012/0158387 (submitted in IDS dated 7/3/018).
Claim 2. Kowalski discloses the method of claim 1. While Kowalski strongly suggests that different configurations and elements are analyzed and thus would be stored, it does not explicitly disclose further comprising: computing and storing data characterization of a plurality of canonical configurations of thermal transfer elements.
computing and storing data characterization of a plurality of canonical configurations of thermal transfer elements (VanGilder, [0083] “information is read into a system configured to perform the process 900. The system may be one of the computer systems described above. The information may be read into the system from a storage media, transferred in to the system over a network, and/or entered into the system by a user.” The process is repeated for a plurality of rack configurations).
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).

Claim 6. Kowalski discloses the method of claim 1. Kowalski does not explicitly disclose, but VanGilder teaches wherein the canonical configurations are specified by dimensionless quantities (VanGilder [0075] “the complex boundary conditions for a real rack application make analytical solutions of Equation (5) either impossible or very difficult and not very general. In one embodiment, which will now be described, a numerical solution of the problem uses a Finite Difference method. Following this method, the physical problem space to be analyzed is divided into a number of grid cells of size Δx by Δx by d. One finite difference equation is then constructed for each grid cell creating a set of n equations or n unknowns where n is the number of grid cells.” The use of dimensionless quantities is construed as an obvious design 
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).

Claim 7. The method of claim 6 wherein transforming the data characterization of the canonical configuration includes using a relationship between dimensionless quantities specifying the canonical configuration and dimensional values characterizing the thermal element of the system (VanGilder, [0011] “In the method, the act (A) may include an act of automatically setting a size of each of the plurality of grid cells such that at least one grid cell of the plurality of grid cells has a size different from the size of one other grid cell of the plurality of grid cells. In addition, the act of automatically setting a size may include an act of determining a size of each of the plurality of grid cells based on characteristics of the at least one equipment rack.”; [0081] “In the "airflow-correction" technique, physically-correct pressures, i.e. those that satisfy the mass balance between rack inlet airflow and rack outlet airflow and leakage airflow, are not explicitly determined. Instead, initial pressures at every point are determined relative to some combination of P1 and P2. The pressures are then used to determine airflow rates within the rack. Instead of correcting the pressure values at this 
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).

Claim 9. Modified Kowalski teaches the method of claim 2 wherein computing the data characterization of a canonical configuration of a thermal transfer element comprises applying a computational fluid dynamics procedure (Kowalski, p. 61 column 2 paragraph 3 “In the present study, for a more accurate characterization of the flow behavior of the individual passages, CFD analysis is used. The result of this analysis provides the variation of the pressure loss with the flow rate for each type of passage (with and without heat sinks).” The software used to perform the CFD analysis stores the data related to the configuration under study, for example, as noted in passages with and without heat sinks; p. 62 column 1 paragraph 4 “In the present study, the heat sink is treated as a volume with a distributed resistance. Further, this resistance is determined from a flow network model of the extruded heat sink. It involves 

Claim 10. Kowalski discloses The method of claim 1. While Kowalski discloses investigating changes in the network as part of an optimization process, it does not explicitly dislcose wherein optimizing the values of the parameters comprises applying an iterative optimization procedure. 
VanGilder teaches wherein optimizing the values of the parameters comprises applying an iterative optimization procedure (VanGilder [0016] “execute a first iterative method based on the equipment rack airflow values to determine a value for airflow velocity for each of the grid cells” which is applying an iterative optimization procedure.).
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).

Claim 11. Modified Kowalski teaches the method of claim 10 wherein updating the values of the parameters comprises selecting values to improve a utility of the thermal system configured according to the values (Kowalski, p. 63, column 1 paragraph 2 “the modular nature of the network representation, effect of changes to the system such as a different placement of the fans or incorporation of a more open screen at the exit are readily carried out for efficient optimization of the thermal performance of the system” Optimizing for efficient thermal performance is a utility of the thermal system.).

Claim 14. Incorporating the rejections of claims 1-13, Kowalski teaches the invention of claims 1-13. Kowalski does not explicitly disclose, but VanGilder further teaches A non-transitory machine-readable medium comprising instructions stored thereon, execution of the instructions causing a data processing system to perform all the steps of any one of claims 1 through claim 13 (VanGilder, [0017] “According to another embodiment, a non-transitory computer readable medium is provided. The computer readable medium stores sequences of instruction for modeling cooling performance including instructions that will cause at least one processor to receive input data from a storage device, the input data including data related to physical structures within at least one equipment rack.”).
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).

A data processing system configured to perform all the steps of any one of claims 1 through claim 13 (VanGilder, [0039] “Various aspects and functions described herein in accordance with the present invention may be implemented as hardware or software on one or more computer systems. There are many examples of computer systems currently in use. These examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers and web servers.”).
Kowalski and VanGilder are analogous because they are related to analyzing thermal conditions over computing devices. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kowalski and VanGilder to store the data related to a plurality of configurations as claimed. One of ordinary skill in the art would have been motivated to make such a combination because predicting cooling performance within data center racks configurations as taught by VanGilder ([0002]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saurabh K. Shrivastava, et al., “A FLOW-NETWORK MODEL FOR PREDICTING RACK COOLING IN CONTAINMENT SYSTEMS,” Proceedings of the ASME 2009 InterPACK Conference InterPACK2009-89161 (2009) related to development of a non-linear flow network model for predicting rack cooling performance in real time for such applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/Examiner, Art Unit 2148